Citation Nr: 1529604	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

The appeal to the Board of Veterans' Appeals (Board) on the claims for service connection for tinnitus and bilateral hearing loss arose from a November 2011 rating decision in which the RO, inter alia, denied service connection for tinnitus and bilateral hearing loss.  In August 2012, the Veteran filed a notice of disagreement (NOD) with respect to these matters.  The appeal to the Board on the matter of service connection for degenerative arthritis of the lumbar spine arose from a July 2013 rating decision in which the RO, inter alia, denied service connection for a back condition.  In August 2013, the Veteran filed a notice of disagreement (NOD) with respect to this issue.  The RO issued a statement of the case (SOC) addressing all of the issues on appeal in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

The Board recognizes that the issue of service connection for a back disorder was also denied in the November 2011 rating decision.  The Veteran did not initiate an appeal from that determination with respect to this issue.  However, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3 e 1362, 1367 - 68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  In the present case, new and material evidence concerning the Veteran's combat injuries to the low back was received within one year of the November 2011 rating decision.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the November 2011 rating decision did not become final with respect to this issue.  See 38 C.F.R. § 3.156(b).  Accordingly, the claim is appropriately characterized as a de novo claim for service connection, rather than as a claim to reopen the previously-denied claim.  

In a May 2014 statement, the Veteran indicated that he wished to withdraw from appeal his claims for an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD) and for a higher initial rating for PTSD.  Hence, the only claims remaining on appeal are set forth on the title page.  

In December 2014, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The record was held open for 90 days until March 10, 2015 to allow the Veteran to submit additional evidence.

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claims for service connection for bilateral hearing loss and for degenerative arthritis of the lumbar spine are addressed in the Remand following the Order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although service records do not document a specific incident of acoustic trauma, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his combat service in Vietnam.

3.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he is entitled to service connection for tinnitus.  He avers that his current tinnitus is related to combat acoustic trauma in service.  In this regard, he asserts that he experienced acoustic trauma in service due to landmines, tank gun, machine gunfire, small guns and driving APC while serving in Vietnam.  He stated that he did not wear hearing protection while in service.  He has also reported that he continued to experience ringing in his ears since his period of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims (Court) recently issued a decision specifying that  tinnitus is an organic disease of the nervous system, which is on the list of disabilities identified as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  As such, service connection may be established based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis relative to tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Moreover, in a case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

In this case, the Veteran was awarded a Purple Heart for his service during Vietnam, indicating that he engaged in combat with the enemy during service.  The Board also notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

The Veteran was afforded a VA examination in June 2011, at which time he reported that his tinnitus began over 40 years ago due to military noise exposure.  The Veteran reiterated his in-service combat noise exposure without hearing protection.  Post-military noise exposure was reported from working as an aircraft mechanic with the use of hearing protection.  The claims file was not available for review at the examination so the examiner did not proffer an opinion on the etiology of tinnitus at that time.  However, in a September 2011 addendum opinion, the examiner found that the Veteran's tinnitus was not caused by or a result of acoustic trauma or experiences in service noting that hearing was normal at enlistment and separation and the Veteran denied any ear problems at separation.  The examiner continued that the Veteran's tinnitus was more likely than not related to his post-military noise exposure.  The same examiner reiterated the same opinion in July 2014.  However, it does not appear that the examiner considered the Veteran's assertion that his tinnitus began in service and the rationale provided primarily addressed the Veteran's hearing loss as opposed to his tinnitus.   

During the Board hearing, the Veteran specifically reported being involved in a landmine explosion in May 1968 and that he experienced ringing in his ears since the explosion blast. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, the Board finds that, on the question of current disability, the report of VA examination and subsequent addendums indicate that the Veteran does suffer from tinnitus.  A question remains, however, as to whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service combat noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Again, the VA examiner did not address the Veteran's unequivocal statement that he had experienced tinnitus since service following noise exposure.  

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

With respect to the Veteran's claim for bilateral hearing loss, again, the Veteran has asserted that his hearing loss is due to combat noise exposure.  The Veteran and his wife both testified that he had experienced hearing loss since his discharge from service.  The June 2011 VA examiner with subsequent addendum opinions in September 2011 and July 2014 determined that the Veteran's hearing loss was "not at least as likely as not related to military service."  The examiner based this opinion on finding of normal hearing at the Veteran's service discharge examination.  As such, the examiner attributed the Veteran's hearing loss to post-military noise exposure.  Nevertheless, this rationale is inadequate without further explanation as the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).    

Importantly, it also appears that the examiner did not consider and discuss all pertinent facts, including the Veteran's conceded in-service combat noise exposure and his lay assertions as well of his spouse's of continuing symptomatology since service.  The examiner determined that the Veteran's hearing loss was related to post-service noise exposure.  However, the Veteran reported that he wore hearing protection post-service and wore no such protection during service.  Thus, the Board finds the opinions provided by the VA audiologist in September 2011 and July 2014 are inadequate, as the examiner did not consider all of the evidence of record and was based on inaccurate facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that another examination and an opinion by an Ear, Nose and Throat (ENT) physician, preferably, or a qualified audiologist is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds a VA examination as opposed to an opinion is necessary so that the VA examiner can obtain a thorough history of in-service and post-service noise exposure.

With regard to the claimed degenerative arthritis of the lumbar spine, the Veteran has alleged sustaining a back injury when he was thrown due to a landmine explosion during combat operations in Vietnam.  Initially, the Board observes that on the Veteran's July 1966 report of medical history prior to entrance into service, the physician noted that the Veteran had a back sprain one year ago with no  sequelae.  Importantly, his entrance examination showed that on clinical evaluation, the spine was normal and no abnormalities were found.  In light of the fact that no specific back disorder was noted on the Veteran's entrance examination, he is presumed sound upon his service entrance.  As such, the primary question in this case is whether the Veteran has a current back disorder that was incurred during active service. 

In this regard, the Veteran underwent a VA examination in July 2014 and was diagnosed with lumbar spine degenerative arthritis.  The examiner in July 2014 opined that the Veteran's chronic back condition was "less likely as not" related to military service.  The examiner rationalized that there was no medical evidence that the Veteran incurred or aggravated a back condition in service.  The examiner also noted that the Veteran had worked 40 plus years in a job requiring positioning that can cause strain.  Thus, his present condition was related to employment, obesity and aging. However, the examiner based their etiology opinion at least in part on the lack of documented lumbar spine complaints in service.  

However, during the Board hearing, the Veteran reported injuring his back when he was "blown up" from a landmine.  Significantly, the VA physician did not discuss the relevance or import of the Veteran's lay statements regarding in-service combat injuries to the lumbar spine and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Moreover, the Veteran reported that his post-service job was not physical as indicated by the VA examiner because he primarily observed and inspected others working on the aircrafts.  Accordingly, the Board finds that another VA examination with opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A ; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that a VA examination as opposed to a medical opinion is necessary so that the examiner can obtain a full, complete adequate medical history concerning his in-service injury, symptomatology since service, and his post-service employment from the Veteran.  

The Veteran is hereby notified that failure to report to the scheduled examinations, without good cause, may well result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran reported receiving treatment at the VA Medical Center (VAMC) in Wichita, Kansas from 1968 to 1980.  However, it does not appear that these records have been obtained.  Moreover, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the VAMC in Little Rock, Arkansas and that records from that facility dated through August 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from Wichita VAMC dated from 1968 as well as additional pertinent treatment records from the Little Rock VAMC dated from August 2014 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Wichita VAMC (dated since 1968), and from the Little Rock VAMC (dated since August 2014).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the electronic claims file, arrange for the Veteran to undergo VA examination by an ENT physician, preferably, or appropriate audiologist, at a VA medical facility, to address the etiology of any current hearing loss.  

The contents of the entire, electronic claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometry and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to hearing loss in each ear, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the conceded in-service combat noise exposure. 

In rendering the requested opinions, the examiner must specifically consider and discuss the in- and post-service treatment records, the Veteran's assertions that the onset of his hearing loss began in service, and his spouse's testimony of noticing hearing loss shortly after service.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be required. 

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician, to address the etiology of degenerative arthritis of the lumbar spine.  

The contents of the entire, electronic claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the degenerative arthritis of the lumbar spine is the result of injury or disease incurred or aggravated in service, to particularly include being thrown by a land mine. 

In rendering the requested opinions, the examiner must specifically consider and discuss the in- and post-service treatment records and the Veteran's assertions that the onset of low back pain began in service and has continued since that time.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be required.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC reflects review of all pertinent evidence of record and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the appeal is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


